Citation Nr: 1123311	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder with mixed emotional features.  



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from September 1979 to November 1998.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Effective June 26, 2006, the Veteran is in receipt of multiple 100 percent combined disability ratings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development of the claims is necessary prior to appellate review.

As an initial matter, the Veteran has not, in specific regard to this claim, been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO/AMC must send a letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The most recent VA treatment record within the claims file is dated October 2010 and reflects that the Veteran continued to receive mental health treatment from VA.  Further, the Veteran submitted copies of August 2010 VA treatment records that do not appear elsewhere in the record.  As such, while this case is in remand status, the RO/AMC must gather outstanding records of VA treatment.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was afforded examinations for his service-connected mental disability in July 2004 and October 2005.  The claims file reflects that his disability may have varied in severity since those examinations, reports of which reflect diagnoses of an adjustment disorder in July 2004 and depressed mood in October 2005.  

Further, treatment notes reveal that the Veteran has multiple mental health diagnoses.  Specifically, he has been diagnosed with an adjustment disorder, anxiety, depression, stress secondary to medical problems, and posttraumatic stress disorder (PTSD).   Although the Veteran has submitted a separate claim for service connection for PTSD that was denied in a January 2010 rating decision, the Board observes that an August 2010 VA mental health treatment provider stated "Veteran is clearly suffering from PTSD and not from a chronic adjustment disorder."  As such, there is a need to determine the exact nature, and current severity, of the Veteran's mental health disability and an examination is warranted.  If the degree of impairment from service-connected mental disorders cannot be medically ascertained, the RO/AMC will be obligated to consider the whole of psychiatric impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2010).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain any identified private treatment records, as well as any records of VA treatment (noting that the last treatment notes within the claims file are dated October 2010 and complete records from April 2009 through September 2010 do not appear within the claims file) and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, specifically as to the current claim, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.  

3. Schedule the Veteran for a VA examination at an appropriate location to determine the current severity, and exact nature, of his service-connected mental disorder.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current diagnoses for, and findings as to the severity (since March 2002 - and to include, but not limited to, social and occupational impact) of, the service-connected mental disorder; to the extent possible, the examiner must also provide global assessment of functioning (GAF) scores (if providing such scores is not possible, the examiner must explain why).

c.  The examiner must attempt to ascertain the degree of psychiatric impairment resulting from the service-connected adjustment disorder with mixed emotional features related to other service-connected disorders from the non-service-connected mental disorders.  If such a determination cannot be made, the examiner must so state and consider the whole of service-connected and non-service-connected psychiatric impairment in any report generated

d. Although the examiner must conduct a review of the claims folder, his or her attention is called to the following evidence of record:

(1) The July 2004 and October 2005 VA examination reports; 

(2) October, November, and December 2005 VA treatment notes showing diagnosis of an anxiety disorder;

(3) A March 2006 TriCare treatment note showing diagnosis of "disability stress and anxiety;"

(4) September 2007 VA treatment notes reflecting a diagnosis of PTSD and that the Veteran reported stressors including witnessing the death of a female soldier during a parachute jump, having to "police up" a different female soldier after she shot herself in the head, and finding the body of an electrocuted soldier;

(5) An October 2007 VA treatment note showing treatment for depression;

(6) A February 2008 TriCare treatment note showing diagnosis of general anxiety and major depression;

(7) A March 2008 private record showing diagnoses of generalized anxiety disorder and major depression;

(8) A July 2008 TriCare record observing depression and anger;

(9) A June 2010 VA treatment note showing treatment for depression;

(10) An August 2010 VA treatment note stating the Veteran does not have a chronic adjustment disorder, but instead experiences PTSD; and

(11) A September 2010 VA treatment note reflecting diagnoses of major depressive disorder and PTSD.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state.

f. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

5. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation, considering the propriety of a "staged" rating based on any changes in the degree of severity of the disability and Mittleider considerations, as above.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


